Appeal by the defendant from a judgment of the County Court, Nassau County (Boklan, J.), rendered August 26, 1992, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The trial court properly denied the defendant’s request to charge petit larceny as a leaser-included offense of the robbery charge, since no reasonable view of the evidence supports the conclusion that the defendant committed the lesser offense but not the greater offense (see, CPL 300.50; People v White, 121 AD2d 762). Rosenblatt, J. P., Ritter, Joy and Krausman, JJ., concur.